Citation Nr: 1617894	
Decision Date: 05/04/16    Archive Date: 05/13/16

DOCKET NO.  13-22 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for an acquired psychiatric disorder; to include posttraumatic stress disorder and major depressive disorder.  

2.  Entitlement to service connection for gastroesophageal reflux disease.  

3.  Entitlement to service connection for diabetes mellitus.  

4.  Entitlement to service connection for irritable bowel syndrome.  

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Veteran represented by:	Christopher Loiacono, Agent

WITNESSES AT HEARING ON APPEAL

The Veteran and N.H.


ATTORNEY FOR THE BOARD

Avery M. Schonland, Associate Counsel



INTRODUCTION

The Veteran had active service from June 1978 to July 1981.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  

In March 2016, the Veteran testified at hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  

This case consists of documents in Virtual VA and the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  

The underlying merits of the issues of entitlement to service connection for an acquired psychiatric disorder and to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  




FINDINGS OF FACT

1.  During the March 2016 hearing, prior to the promulgation of a decision in the appeal, the Veteran indicated that he wanted to withdraw the appeal for the issues of entitlement to service connection for a gastroesophageal reflux disease, diabetes mellitus, and irritable bowel syndrome.  

2.  In an April 2003 rating decision, the RO denied the Veteran's claim for service connection for a mental condition.  The RO notified the Veteran of that decision and of his appellate rights in May 2003, but he did not appeal or submit evidence pertaining to such a disorder within one year of that decision.

3.  The evidence received since the April 2003 rating decision is not cumulative or redundant of the evidence of record at the time of the prior denial and relates to an unestablished fact necessary to substantiate the claim for service connection for an acquired psychiatric disorder.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the Veteran have been met for the issues of entitlement to service connection for gastroesophageal reflux disease, diabetes mellitus, and irritable bowel syndrome.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2.  The April 2003 rating decision denying service connection for a mental condition is final.  38 U.S.C.A. § 7105(b) (West 2002); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2002).

3.  The evidence received since the April 2003 rating decision is new and material, and the claim for service connection for an acquired psychiatric disorder is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Gastroesophageal Reflux Disease, Diabetes, and Irritable Bowel Syndrome

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105(d)(5).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204(a).  Withdrawal may be made by the appellant or by his authorized representative in writing or on the record at a hearing.  38 C.F.R. § 20.204(a), 38 C.F.R. § 20.204(b)(1).  

In the present case, the appellant withdrew the issues of entitlement to service connection for gastroesophageal reflux disease, diabetes mellitus, and irritable bowel syndrome on the record at the March 2016 hearing.  Therefore, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review these issues, and they are dismissed.  


Acquired Psychiatric Disorder

In the decision below, the Board has reopened Veteran's claim for service connection for an acquired psychiatric disorder.  Accordingly, regardless of whether the notice and assistance requirements have been met in this case, no harm or prejudice to the appellant has resulted.

In an April 2003 rating decision, the RO considered and denied the Veteran's claim for service connection for a mental condition.  In that decision, the RO observed that the Veteran had been diagnosed with a passive-aggressive personality disorder in service, which is considered a congenital or developmental defect that is not subject to service connection.  It was also noted that he was diagnosed with mixed substance abuse and habitual excessive drinking, which were considered to be due to willful misconduct.  The RO concluded that there was no evidence relating a current disorder to service. 

The Veteran was notified of the April 2003 rating decision and his appellate rights.  However, he did not appeal that decision or submit new and material evidence within one year of its issuance.  C.F.R. § 3.156(b).  Therefore, the April 2003 rating decision became final.  38 U.S.C.A. § 7105(d)(3), 38 C.F.R. §§ 20.302, 20.1103.  Thus, his claim may be reopened only if new and material evidence has been secured or presented since the last final rating decision.  38 U.S.C.A. § 5108, 38 C.F.R. § 3.156(a).  

In March 2009, the Veteran submitted an application to reopen his claim for service connection for an acquired psychiatric disorder.  The RO denied that claim on the merits in the March 2010 rating decision on appeal.  Nevertheless, the Board has a jurisdictional responsibility to consider whether it is proper for a claim to be reopened.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  

Since the April 2003 rating decision, the Veteran has submitted VA treatment records showing diagnoses for PTSD and major depressive disorder.  There is also a May 2013 VA examination report indicating that the Veteran has PTSD based on the the claimed stressor involving flooding aboard the USS Tunny.  In addition, in a December 2011 statement, the Veteran identified a new stressor involving a plane crash.  The Veteran further described that plane crash in a January 2012 private psychological evaluation and during his March 2016 testimony.  Accordingly, the Board concludes that new and material evidence has been presented to reopen the Veteran's previously denied claim for service connection for an acquired psychiatric disorder.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  However, as will be explained below, the Board is of the opinion that further development is necessary before the merits of the claim can be addressed.


ORDER

The issue of entitlement to service connection for gastroesophageal reflux disease is dismissed.  

The issue of entitlement to service connection for diabetes mellitus is dismissed.  

The issue of entitlement to service connection for irritable bowel syndrome is dismissed.  

New and material evidence having been submitted, the claim of entitlement to service connection for an acquired psychiatric disorder is reopened, and to this extent only, the appeal is granted.


REMAND

The Board notes that the Veteran has requested that the RO obtain the deck logs of the USS Tunny for the early part of 1979 in order to verify his claimed stressors.  The Veteran's personnel records show that he served aboard the USS Tunny from January 1979 to March 1981, and he has asserted that that there was a flood while he was onboard.  He has also asserted that the USS Tunny entered the waters of China and Vietnam as part of a Western Pacific cruise during the early part of 1979.  The RO has attempted to obtain these deck logs, but received a February 2010 response from the Naval History and Heritage Command that the deck logs are classified.  In addition, the Veteran has asserted a new stressor involving a plane crash in a December 2011 statement and during his March 2016 testimony.  The RO has not yet undertaken any efforts to verify this stressor.  Therefore, the Board finds that the AOJ should attempt to verify these stressors.

The Veteran was also afforded a VA examination in May 2013 at which time he was diagnosed with PTSD and major depressive disorder.  However, the examiner did not provide any opinion on the etiology of major depressive disorder.  In addition, while the examiner noted the diagnosis of a personality disorder in the service treatment records, he did not consider whether depression or PTSD could be a disease superimposed on the Veteran's personality disorder.  Therefore, the Board finds that an additional VA examination and medical opinion are needed to determine the nature and etiology of any acquired psychiatric disorder that may be present.

Moreover, the Veteran testified that he was receives Social Security Administration (SSA) benefits based, at least in part, on PTSD.  However, the SSA records are not associated with the file.  Therefore, the AOJ should attempt to obtain them on remand.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request a copy of any decision to grant or deny SSA benefits to the Veteran and the records upon which that decision was based and associate them with the electronic claims file.  If the search for such records has negative results, the electronic claims file should be properly documented as to the unavailability of those records.

2.  The AOJ should then take all appropriate steps to verify the Veteran's claimed stressors, to include requesting the January 1979, February 1979, and March 1979 deck logs for the USS Tunny, as well as verification for a plane crash in San Diego in the fall of 1978, as described by the Veteran in his December 2011 statement and his March 2016 testimony.

If any records are classified, the AOJ should properly document the file and determine if any additional development can be conducted to generally confirm whether a stressor occurred (even if the details cannot be furnished).  For example, the AOJ should consider whether there is a liaison to the United States Special Operations Command (USSOCOM) that may be able to provide verification.

3.  The AOJ should obtain any relevant, outstanding VA medical records, including any records from the Portland VAMC for treatment since April 2013.  

4.  After completing the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of any psychiatric disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service records, post-service medical records, and lay assertions.  

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptoms.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should identify all current psychiatric disorders.  

For each diagnosis identified other than PTSD and a personality disorder, the examiner should state whether it is at least as likely as not that the disorder manifested in service or is otherwise causally or etiologically related to the Veteran's military service, to include any symptomatology noted therein.

If the Veteran is diagnosed with a personality disorder, the examiner should state whether there was a superimposed disease or injury that occurred during service.  

Regarding PTSD, the AOJ should provide the examiner with a summary of any verified in-service stressors, and the examiner must be instructed that only these events, as well as any stressors related to fear of hostile military or terrorist activity, may be considered for the purpose of determining whether exposure to an in-service stressor has resulted in PTSD.

The examiner should determine whether the diagnostic criteria to support the diagnosis of PTSD have been satisfied.  If the PTSD diagnosis is deemed appropriate, the examiner should then comment upon the link between the current symptomatology and any verified in-service stressor, including the fear of hostile military or terrorist activity.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

5.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of the additional evidence.  If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


